DETAILED ACTION
Status of Claims:
Claims 1-29 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 12:
	Step f) refers to “soil” and step g) refers to “the soil” however step a) already provides antecedent basis for “soil”. Therefore it is not clear if these are all the same or different soils. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (CN 104974960, English translation provided with IDS).

Regarding Claim 1:
	Li teaches the process for preparing a soil conditioner to increase the rate of decontamination of contaminated water or contaminated soil, the process comprising: a) providing a rhizosphere (sedum plants with good growth conditions); b) exposing the rhizosphere to the contaminated water (irrigate with mother liquor) (see pg. 2 , 5th paragraph); c) extracting microorganisms from the rhizosphere after step b) (isolation and purification) (see pg. 2, 6th paragraph); d) preparing a microbial suspension from the extract (adding the isolated stains to the culture medium) (see pg. 2 6th paragraph); and e) subjecting the microbial suspension to growth conditions to increase the concentration of the microorganisms, thereby preparing the soil conditioner (being in the culture medium will increase the concentration).

Regarding Claim 5:


Regarding Claim 6:
	Li teaches the process of claim 1, further comprising measuring the amount of microorganisms present in the soil conditioner (growth curve of the microorganism) (see pg. 3, fig, 3), wherein a plate count of Page 2 of 7DOCKET NO.: 189245.00901 (3012) (HA-P2068US)PATENT at least about 106 counts/mL indicates that the soil conditioner is suitable for use in treatment of a soil bed in construction of the soil-based flow-through rhizosphere system (what the plate count indicates is an interpretation of the measurement, not an additional step).

Regarding Claim 11:
	Li teaches the process of claim 1, wherein the microbial suspension comprises microorganisms originally present in the contaminated water and microorganisms originally present in the rhizosphere (the microbial suspension contains all the microorganism in the soil therefore it contains those originally present in the water and the rhizosphere) (see pg. 2 6th paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 104974960, English translation provided with IDS) as applied to claim 1 above, and further in view of Jacquet (USPN 7,718,063).

Regarding Claim 2:
	Li teaches the process of claim 1.
	Li does not disclose how the contaminated water is flowed through the rhizosphere. 
	Jacquet teaches generating a flow of contaminated water across a rhizosphere, the flow entering at an inlet and exiting at an outlet (see fig. 2, col. 4 lines 41-51).
	Li and Jacquet are analogous inventions in the art of treating fluid with rhizosphere microorganism. It would have been obvious to one skilled in the art before the effective date of the invention to place the rhizosphere of Li in a container with an inlet and an outlet, as disclosed by Jacquet, such that the contaminated water is flowed through the rhizosphere 

Regarding Claim 3:
	Li, as previously modified, teaches the process of claim 2, wherein the flow of the contaminated water is conducted for a period of about 4 to about 8 weeks (30 days) (see Li pg. 2, 5th paragraph).

Regarding Claim 4:
	Li, as previously modified, teaches the process of claim 2.
	Jacquet further teaches testing of outflow from the outlet to identify one or more metabolic products of one or more contaminants present in the contaminated water (component in outflow are measured) (see col. 14, results).
	It would have further been obvious to one skilled in the art to test the outflow of Li, as taught by Jacquet, because it indicate that lead is removed by the rhizosphere (see Jacquet col. 14, results) and it is desirable for the microorganism in Li to treat lead contamination. 

Regarding Claim 7:
	Li teaches the process of claim 1.

	Jacquet teaches a process of treating water with microorganism from the rhizosphere of a wetland plant (reeds) (see col. 2 lines 5-7).
	Li and Jacquet are analogous inventions in the art of treating fluid with rhizosphere microorganism. It would have been obvious to one skilled in the art before the effective date of the invention to replace the sedum of Li with the reeds of Jacquet because it is the simple substitution of one plant known to have a rhizosphere able to treat lead with another plant having a rhizosphere able to treat lead (see Li, col. 14, results), obviously resulting in the growth of lead resistant microorganism with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 8:
	Li, as previously modified, teaches the process of claim 7, wherein the wetland plant is selected from the group consisting of Phragmites australis (common reeds) (see Jacquet col. 4 lines 52-58), Arundo donax L., Neyraudia reynaudiana, Phalaris arundinacea, Glyceria maxima, Elegia tectorum, Thamnochortus insignis, a species of the genus Calamagrostis, a species of the genus Sparganium, and a species of the genus Typha.

Regarding Claim 10:
	Li, as previously modified, teaches the process of claim 1.

	Jacquet teaches adding contaminated water to a rhizosphere containing organic agents (see col. 14, Results).
	Li and Jacquet are analogous inventions in the art of treating fluid with rhizosphere microorganism. It would have been obvious to one skilled in the art before the effective date of the invention to replace the contaminated water of Li with the contaminated water of Jacquet in order to isolate microorganism able to treat different contaminants. Through routine experimentation one skilled in the art would have found appropriate contaminants to be treated with the known method of Li. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 104974960, English translation provided with IDS).

Regarding Claim 9:
	Li teaches that steps a) and b) are conducted in a test bioreactor (placed in a culture medium, as there is biological material growing it is a bioreactor) (se pg. 2. 6th paragraph).
	Li does not disclose the size of the bioreactor. However it would have been obvious to one skilled in the art to perform steps a) and b) in any size bioreactor because it is a simple change in in shape without affecting the process and because size is not a matter of invention. The change in form or shape, without any new or unexpected results, is an obvious engineering .

Claims 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 104974960, English translation provided with IDS) in view of Jacquet (USPN 7,718,063).

Regarding Claim 12:
	Li teaches the process for constructing a soil-based rhizosphere flow-through system to break down contaminants in contaminated water, the process comprising: a) providing plants planted in soil in a test bioreactor, the plants providing a rhizosphere (see pg. 2, 5th paragraph); b) exposing the rhizosphere to the contaminated water (exposing to mother liquor) (se pg. , 5th paragraph); c) extracting microorganisms from the rhizosphere after step b) (isolation); d) preparing a microbial suspension from the extract (purification); e) subjecting the microbial suspension to growth conditions to increase the concentration of the microorganisms (screening) (see pg. 2, 6th paragraph), thereby preparing a soil conditioner;  f) adding the soil conditioner to soil in a contained area (Use of composition for lead and heavy metal contaminated soil) (see pg. 2, 15ht paragraph) and g) planting a plurality of plants in the soil, the plants being of the same species as the plants of step a) (Sedum is used in both) (see pg. 5 last paragraph).
	Li does not teach that the contained soil area has a water flow inlet and outlet; 
	Jacquet teaches treating contaminated water across a rhizosphere, the flow entering at an inlet and exiting at an outlet (see fig. 2, col. 4 lines 41-51).


Regarding Claim 13:
	Li, as previously modified, teaches the process of claim 12.
	Li does not disclose how the contaminated water is flowed through the rhizosphere. 
	Jacquet teaches generating a flow of contaminated water across a rhizosphere, the flow entering at an inlet and exiting at an outlet (see fig. 2, col. 4 lines 41-51).
	Li and Jacquet are analogous inventions in the art of treating fluid with rhizosphere microorganism. It would have been obvious to one skilled in the art before the effective date of the invention to place the rhizosphere of Li in a container with an inlet and an outlet, as disclosed by Jacquet, such that the contaminated water is flowed through the rhizosphere because it is the simple substitution of one known rhizosphere location for another known rhizosphere location, obviously resulting in the microorganism acclimating to the contaminant with an expectation of success. The simple substitution of one known element for another is 

Regarding Claim 14:
	Li, as previously modified, teaches the process of claim 13, wherein the flow of the contaminated water is conducted for a period of about 4 to about 8 weeks (30 days) (see Li pg. 2, 5th paragraph).

Regarding Claim 15:
	Li, as previously modified, teaches the process of claim 13.
	Jacquet further teaches testing of outflow from the outlet to identify one or more metabolic products of one or more contaminants present in the contaminated water (component in outflow are measured) (see col. 14, results).
	It would have further been obvious to one skilled in the art to test the outflow of Li, as taught by Jacquet, because it indicate that lead is removed by the rhizosphere (see Jacquet col. 14, results) and it is desirable for the microorganism in Li to treat lead contamination. 

Regarding Claim 16:
	Li, as previously  modified, teaches the process of claim 12, further comprising measuring the amount of microorganisms present in the extract in the microbial suspension (measuring with the naked eye) (see Li pg. 3, last paragraph).


	Li, as previously modified, teaches the process of claim 21, further comprising measuring the amount of microorganisms present in the soil conditioner (growth curve of the microorganism) (see Li pg. 3, fig, 3), wherein a plate count of Page 2 of 7DOCKET NO.: 189245.00901 (3012) (HA-P2068US)PATENT at least about 106 counts/mL indicates that the soil conditioner is suitable for use in treatment of a soil bed in construction of the soil-based flow-through rhizosphere system (what the plate count indicates is an interpretation of the measurement, not an additional step).

Regarding Claim 18:
	Li, as previously modified, teaches the process of claim 12.
	Li does not teach that the rhizosphere is of a wetland plant.
	Jacquet teaches a process of treating water with microorganism from the rhizosphere of a wetland plant (reeds) (see col. 2 lines 5-7).
	Li and Jacquet are analogous inventions in the art of treating fluid with rhizosphere microorganism. It would have been obvious to one skilled in the art before the effective date of the invention to replace the sedum of Li with the reeds of Jacquet because it is the simple substitution of one plant known to have a rhizosphere able to treat lead with another plant having a rhizosphere able to treat lead (see Li, col. 14, results), obviously resulting in the growth of lead resistant microorganism with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 19:
	Li, as previously modified, teaches the process of claim 18, wherein the wetland plant is selected from the group consisting of Phragmites australis (common reeds) (see Jacquet col. 4 lines 52-58), Arundo donax L., Neyraudia reynaudiana, Phalaris arundinacea, Glyceria maxima, Elegia tectorum, Thamnochortus insignis, a species of the genus Calamagrostis, a species of the genus Sparganium, and a species of the genus Typha.

Regarding Claim 20:
	Li, as previously modified, teaches that steps a) and b) are conducted in a test bioreactor (placed in a culture medium, as there is biological material growing it is a bioreactor) (see Li pg. 2. 6th paragraph).
	Li does not disclose the size of the bioreactor. However it would have been obvious to one skilled in the art to perform steps a) and b) in any size bioreactor because it is a simple change in in shape without affecting the process and because size is not a matter of invention. The change in form or shape, without any new or unexpected results, is an obvious engineering design (see In re Dailey, 149 USPQ 47 (CCPA 1976), MPEP § 2144.04). The size of an article is not a matter of invention (see In re Rose, 105 USPQ 237(CCPA 1955), MPEP § 2144.04).

Regarding Claim 21:
	Li, as previously modified, teaches the process of claim 12.
	Li does not teach that the contaminated water contains organic agents. 

	Li and Jacquet are analogous inventions in the art of treating fluid with rhizosphere microorganism. It would have been obvious to one skilled in the art before the effective date of the invention to replace the contaminated water of Li with the contaminated water of Jacquet in order to isolate microorganism able to treat different contaminants. Through routine experimentation one skilled in the art would have found appropriate contaminants to be treated with the known method of Li. 

Regarding Claim 22:
	Li, as previously modified, teaches the process of claim 12, wherein the microbial suspension comprises microorganisms originally present in the contaminated water and microorganisms originally present in the rhizosphere (the microbial suspension contains all the microorganism in the soil therefore it contains those originally present in the water and the rhizosphere) (see pg. 2 6th parahraph).

Claims 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 104974960, English translation provided with IDS) as applied to claim 1 above, and further in view of (USPN 7,718,063) and Augustine et al (USPN 5,078,881).

Regarding Claim 23:

	Li does not teach the contained area having a water flow inlet and a flow outlet; b) a tank for holding the contaminated water before entry of the contaminated water into the contained area; the tank in flow communication with the flow inlet; and c) a retention pond in communication with the flow outlet.
	Jacquet teaches a soil-based flow-through rhizosphere system for breaking down contaminant organic compounds in contaminated water comprising a contained area, the contained area having a water flow inlet (water intake) (see col. 9 lines 65-67) and a flow outlet (see fig. 1); and c) a retention pond in communication with the flow outlet (hydraulic adjustment basin 5) (see col. 10 lines 1-13)
	Augustine teaches a tank for holding the contaminated water (holding tank) before entry of the contaminated water into the contained area (soil); the tank in flow communication with the flow inlet (see fig. 1, Abstract).
	Li, Jacquet, and Augustine, are analogous inventions in the art of treating water. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified soil location of Li with the flow through system of Jacquet because it is the simple substitution of one soil system with another soil system, obviously resulting in a decontamination system that is able to remove contaminants from water with an expectation of success. Additionally it would have been obvious to one skilled in the art to find 
The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.). It would have also been obvious to include a tank for holding the contaminated water, as disclosed by Augustine, because the water is entering the system through an inlet and therefore a source of water is inherently present. The substitution of an unspecified source of contaminated water for a holding tank would be obvious because it is the simple substitution of one element for another, obviously resulting in water entering the system with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 24:
	Li, as previously modified, teaches the system of claim 23, further comprising a soak-away discharge pond (evapotranspiration area 6) in flow communication with the retention pond to allow discharge of treated water into the environment (see Jacquet col. 10 lines 1-15, fig. 1).

Regarding Claim 25:
	Li, as previously modified, teaches the system of claim 23, further comprising a recirculation line in flow communication between the retention pond and the water flow inlet (see Jacquet col. 10 lines 31-40). Jacquet further teaches a separate embodiment with a recirculation line (closed loop). It would have been obvious to add the recirculation line to the embodiment of claim 1 because it allows for perfect distribution of the effluent (see Jacquet col. 10 lines 31-40).

Regarding Claim 26:
	Li, as previously modified, teaches the system of claim 23 wherein the contained area is a container configured to provide predominately horizontal flow (horizontal filters 3) of the contaminated water from the flow inlet to the flow outlet (see Jacquet col. 10 lines 1-15).

Regarding Claim 27:
	Li, as previously modified, teaches the system of claim 26.
	The combination does not specify the depth of the soil. Jacquet further teaches that the filter should have both aerobic and anaerobic periods (see col. 3 lines 5-10) and that the device is sized according to the amount of water to be treated (see col. 10 lines 51-55). Therefore it would have been obvious to one skilled in the art to adjust the depth (size) and have a soil layer of 0.4 to 0.5 m based on the amount of water being treated. “[W]here the general conditions of a claim are disclosed in the prior art, it is not

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding Claim 28:
	Li, as previously modified, teaches the system of claim 23, wherein the contained area is a container configured to provide predominately vertical flow (vertical filter) of the contaminated water from the flow inlet to the flow outlet (see Jacquet col. 10 lines 1-15).

Regarding Claim 29:
	Li, as previously modified, teaches the system of claim 28.
	The combination does not specify the depth of the soil. Jacquet further teaches that the filter should have both aerobic and anaerobic periods (see col. 3 lines 5-10) and that the device is sized according to the amount of water to be treated (see col. 10 lines 51-55). Therefore it would have been obvious to one skilled in the art to adjust the depth (size) and have a soil layer of 0.8 to 1.0 m based on the amount of water being treated. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        7/23/2021